


110 HR 7225 IH: National Parents Corps Act of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7225
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Lewis of Georgia
			 (for himself, Mr. McGovern,
			 Mr. Stark,
			 Ms. Bordallo,
			 Mr. Filner,
			 Ms. Schakowsky, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish a National Parents Corps Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Parents Corps Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)Most parents work
			 and have limited time to volunteer at the schools their children attend.
			(2)A
			 parent’s first responsibility is to the health, safety, and stability of their
			 children.
			(3)Nearly one-third
			 of children in the United States ages 12 to 17 have used illicit drugs.
			(4)According to the
			 American Lung Association, approximately 4,000 children between the ages of 12
			 and 17 will smoke their first cigarette, and adolescents who reported smoking
			 cigarettes in the last 30 days were more likely to use alcohol, smoke
			 marijuana, and use cocaine during the same period.
			(5)Accidents,
			 homicides, and suicides are the leading causes of adolescent deaths. Most of
			 these deaths are connected to alcohol and drug use.
			(6)The Office of
			 National Drug Control Policy reports that early action from friends, parents,
			 or loved-ones of a teen who has started using drugs could help the teen stop
			 before treatment may be needed.
			(7)In response to concerns about youth
			 violence and drug, tobacco, and alcohol use by youth, the White House unveiled
			 the Parents Corps, a 3 year initiative operating in 9 States to bring together
			 citizenship, service, and responsibility to empower parents to keep their
			 children, schools, and communities drug-free.
			3.National Parents
			 Corps Program
			(a)Grant To
			 establish the ProgramSubject
			 to the availability of appropriations to carry out this Act, the Administrator
			 shall, not later than 3 months after the date of the enactment of this Act,
			 award a grant to an eligible nonprofit entity to establish a National Parents
			 Corps Program (referred to in this Act as the Program) to
			 promote safety, combat youth violence, and combat drug and alcohol abuse in
			 schools in the United States. The eligible nonprofit entity awarded such grant
			 shall be known as the NPCP Nonprofit Partner.
			(b)Program
			 activitiesThe NPCP Nonprofit
			 Partner shall use the grant awarded under this section to establish and
			 administer the Program, which shall include—
				(1)employing Parent
			 Leaders to carry out the Program at eligible schools that are selected to host
			 Parent Leaders, in accordance with
			 sections 4 and 5; and
				(2)working with schools, parents of children
			 enrolled in schools, local nonprofit organizations, and law enforcement
			 agencies and officers to promote safety, combat youth violence, and combat
			 drug, alcohol, and tobacco abuse in schools.
				4.Participation of
			 schools
			(a)In
			 generalNot later than one
			 year after the date of enactment of this Act and annually thereafter, the NPCP
			 Nonprofit Partner shall solicit applications from eligible schools desiring to
			 participate in the Program by hosting a Parent Leader. Each eligible school
			 selected to host a Parent Leader shall enter into a memorandum of understanding
			 with the NPCP Nonprofit Partner—
				(1)in which the
			 eligible school agrees to participate in the Program and host a Parent Leader
			 for the number of years that is equal to the number of grade levels taught at
			 the school; and
				(2)that outlines the
			 parameters and goals of hosting a Parent Leader and carrying out the Program at
			 the eligible school, including how the Parent Leader and the operation of the
			 Program will address the cultural, social, and crime prevention needs and goals
			 of the students at such school.
				(b)Selection
			 considerationsIn selecting
			 eligible schools to host Parent Leaders under this Act, the NPCP Nonprofit
			 Partner shall ensure that, to the extent practicable, the eligible schools
			 selected represent schools—
				(1)that are located
			 in a variety of geographical regions in the United States;
				(2)in urban, rural,
			 and suburban areas; and
				(3)in ethnically and
			 economically diverse communities.
				5.Parent
			 Leaders
			(a)Parent Leader
			 for each schoolFor each eligible school selected to participate
			 in the Program as a host school under
			 section 4, the NPCP Nonprofit Partner shall,
			 after consultation with the principal of the selected school, solicit
			 applications for, hire, and employ one Parent Leader. The Nonprofit Partner
			 shall use the grant funds provided under this Act to train, supervise, support,
			 and provide a salary and benefits to each Parent Leader.
			(b)Duties of Parent
			 LeadersEach Parent Leader
			 employed by the Nonprofit Partner shall, with respect to the eligible school
			 hosting the Parent Leader—
				(1)educate and
			 mobilize parents of students at the school to combat criminal and gang activity
			 and prevent students from social, cultural, and commercial forces that
			 encourage children and adolescents to initiate the use of drugs, alcohol, and
			 tobacco;
				(2)create a delivery system to provide parents
			 of students at the school with information regarding science-based prevention
			 and analysis related to early recognition of behaviors and traits that may lead
			 to or indicate drug, alcohol, and tobacco use and abuse, gang activity, and
			 violence;
				(3)work with school
			 officials, other parents of students at the school, and students at the school
			 to develop programs and practices to treat, prevent, and reduce violence and
			 drug, alcohol, and tobacco addiction for students at the school;
				(4)assist parents of
			 students at the school and school administrators with finding professional
			 assistance for any child who—
					(A)is using drugs,
			 including referrals to professionals who can assess the needs of the child for
			 counseling, treatment, and other appropriate assistance; or
					(B)is engaged in
			 violent activities or gang activities;
					(5)recruit and train
			 parent and student volunteers from the school to participate in drug and
			 violence prevention and education outreach and programming; and
				(6)consult with the NPCP Nonprofit Partner,
			 school administrators, local government authorities, local nonprofit
			 organizations, and other parents to develop best practices and training models
			 related to the prevention of school violence and drug, alcohol, and tobacco use
			 and abuse by students.
				(c)Parent Leader
			 eligibilityTo be eligible to be employed as a Parent Leader
			 under this Act, an individual shall—
				(1)be the parent (as such term is defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801)) of at least one student who will be enrolled, during the first year the
			 individual will be employed as a Parent Leader, in the lowest grade level
			 offered at the school that will host the Parent Leader;
				(2)not be employed
			 full-time at any position other than as a Parent Leader;
				(3)complete a background check, including
			 criminal records checks, fingerprint-based checks of State and national crime
			 information databases (as defined in section 534(e)(3)(A) of title 28, United
			 States Code), checks in any available child abuse and neglect registries, and
			 checks in any available sex offender registries; and
				(4)enter into an
			 agreement with the NPCP Nonprofit Partner to serve as a Parent Leader for a
			 number of years that is equal to the number of years normally required for a
			 student to complete all of the grade levels offered at the school that will
			 host the Parent Leader (as determined by the school), except that the
			 individual shall not be required to continue to serve as Parent Leader in the
			 case of an extreme, unforeseen circumstance (such as death, disability,
			 relocation, or criminal activity) that prevents the individual from completing
			 the term of service required under this paragraph.
				(d)VacanciesIf an individual who is employed as a
			 Parent Leader is unable to complete the term of service required under
			 subsection (c)(4), the NPCP Nonprofit
			 Partner shall, after consultation with the host school at which the Parent
			 Leader was serving, promptly solicit applications for, hire, and employ another
			 individual to serve as Parent Leader at such school, in accordance with the
			 requirements of this section.
			6.Reporting
			 requirements
			(a)Reports by Parent
			 LeadersNot less than once
			 each calendar quarter during each year a Parent Leader is employed by the NPCP
			 Nonprofit Partner, the Parent Leader shall submit to the NPCP Nonprofit Partner
			 and the school hosting the Parent Leader a report including activities carried
			 out by the Parent Leader to carry out the Program, the results of such
			 activities, best practices observed and used by the Parent Leader to carry out
			 the Program, and any other information the Parent Leader, the NPCP Nonprofit
			 Partner, or the school hosting the Parent Leader determine to be appropriate.
			(b)Reports by NPCP
			 Nonprofit PartnerNot later than 6 months after the date of the
			 enactment of this Act, and every 6 months thereafter, the NPCP Nonprofit
			 Partner shall prepare and submit to the Administrator a report on the progress
			 and effectiveness of the Program, including—
				(1)statistics,
			 trends, and other data analyzing whether the Program is effective at preventing
			 school violence and drug, alcohol, and tobacco use and abuse by
			 students;
				(2)a
			 summary of the reports submitted by Parent Leaders; and
				(3)the results and
			 best practices reported by the Parent Leader at each school hosting a Parent
			 Leader.
				(c)Reports by
			 AdministratorNot later than one year after the date of the
			 enactment of this section, and annually thereafter, the Administrator shall
			 prepare and submit to the Attorney General and the appropriate Congressional
			 committees a report relating to the progress and effectiveness of the
			 Program.
			7.Sense of the
			 CongressIt is the sense of
			 the Congress that eligible schools selected to host a Parent Leader in
			 accordance with section 4 should take such actions as may be necessary to
			 secure funding to employ a Parent Leader to carry out the Program after Federal
			 funding is no longer available to carry out this Act.
		8.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Office of
			 Juvenile Justice and Delinquency Prevention.
			(2)Eligible
			 nonprofit entityThe term eligible nonprofit entity
			 means an organization described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 that—
				(A)was operating on
			 the day before the date of the enactment of this Act;
				(B)has demonstrated
			 experience administering Federal grants in a fiscally responsible manner, as
			 determined by the Administrator;
				(C)has administered
			 national programs relating to addiction and parenting;
				(D)has developed and
			 administered programs similar to the Program authorized under this Act;
				(E)has worked with
			 the Corporation for National and Community Service, the Department of Health
			 and Human Services, and the Department of Justice in assessing and developing
			 initiatives relating to youth drug prevention and parental involvement;
			 and
				(F)has as its mission
			 to focus on child and youth drug prevention.
				(3)Eligible
			 schoolThe term eligible school means a public
			 middle school or secondary school (as such term is defined in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) that has
			 demonstrated a commitment, as determined by the Secretary, to—
				(A)increasing
			 parental involvement in the school; and
				(B)reducing drug,
			 alcohol, and tobacco abuse by students enrolled in the school.
				(4)Appropriate
			 Congressional committeesThe term appropriate Congressional
			 committees means the Committee on the Judiciary, the Committee on
			 Education and Labor, and the Appropriations Committee in the House of
			 Representatives, and the Committee on the Judiciary, the Committee on Health,
			 Education, Labor and Pensions, and the Appropriations Committee in the
			 Senate.
			9.Authorization of
			 appropriations
			(a)In
			 generalIn addition to other
			 amounts otherwise appropriated to carry out the purposes of this Act, there are
			 authorized to be appropriated to carry out this Act $5,500,000 for each of the
			 fiscal years 2009 through 2019.
			(b)Funding from
			 other sourcesThe
			 Administrator, the NPCP Nonprofit Partner, and eligible schools selected to
			 host a Parent Leader in accordance with
			 section 4 are authorized to solicit, receive,
			 and use funding from State, local, and private sources to carry out the
			 Program, including for expenses related to employing Parent Leaders.
			
